SCHWARTZ, Chief Judge.
By virtue both of the controlling- and unanimous cases, e.g., Erspan v. Badgett, 659 F.2d 26 (5th Cir.1981), cert. denied, 455 U.S. 945, 102 S.Ct. 1443, 71 L.Ed.2d 658 (1982) and a subsequently enacted statute, the Uniformed Services Former Spouses’ Protection Act, 10 U.S.C. 1408(c)(1) (1982), the Supreme Court decision in McCarty v. McCarty, 453 U.S. 210, 101 S.Ct. 2728, 69 L.Ed.2d 589 (1981) may not be retroactively applied. We therefore reject the appellant’s primary contention. His other points merit neither reversal nor discussion.
Affirmed.